Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 03/18/2022, responding to the final office action provided in rejection of claims 1-19.  Claims 1-4, 6-8, 11, and 16-17 have been amended.  Claim 21 is added.  Claim 20 previously canceled.  Claims 1-19 and 21 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  

Examiner notes
(A). Drawings submitted on 08/30/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments
Applicant's arguments filed 03/18/2022, in particular pages 9-12, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claims under 35 USC 103(a), Applicant argues that none of Blahaerath, Watters, nor Avisror, alone or in combination, discloses, teaches, or suggests all of these features of claim 1, a second computing device performs a lookup in the build context, the build context comprising a parent build context hierarchically arranged in relation to a child build context, the child build context comprising the second plurality of objects output by the first build step. However, none of the cited references disclose, teach, or suggest at least these elements. The cited references do not disclose, teach, or suggest such elements.
	Applicant arguments have been considered but moot in view of new ground of rejection of Zawadzki et al. (8,037,453 B1).

	Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 16-19 are directed to a “computer-readable medium on which a computer program is stored”. The claim is a program product claim that only indicates a computer-readable medium.   As indicated a computer readable medium is considered to be a computer-readable signal medium and a computer-readable storage medium and should have been rejected as signal per se as being directed to a non-statutory category of invention (Specification paragraph 0147).

The United States Patent and Trademark Office (USPTO) is obliged to give claims consistent with the specification during proceedings before the USPTO. {In re Zletz, 893 F.2d 319 (Fed. Cir. 1989), during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is very clear. In this case, Applicant describes both transitory computer readable media (Specification paragraph 0107).
When the claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See MPEP 2106(1) and In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

13.    In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101)

14.    The Examiner suggests amending the claims to “non-transitory computer-readable medium on which a computer program is stored” or “tangible computer-readable medium on which a computer program is stored”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a join inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 16 recites the limitation "generating, by the first computing device and based at least in part on the first build step, a build context containing at least a first plurality of objects and a second plurality of objects output by the first build step;" This limitation is not supported in the specification. This is treated based on specification paragraphs. 0082 and 0085, as each build context step create a plurality of objects. Each build context parent and child merge together.
 	Per claims 2-10, 21, 12-15, and 17-19, these claims are rejected based on dependency on claims 1, 11 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-3, and 6-17 are rejected under 35 U.S.C. 103 as being obvious over Zawadzki et al. (8,037,453 B1) in view of Blahaerath et al (US 2015/0331689 A1).

As to claim 1, Zawadzki discloses a method for encapsulating data of a build pipeline, the method comprising: 
Zawadzki discloses generating, by the first computing device and based at least in part on the first build step, a build context containing at least a first plurality of objects and a second plurality of objects output by the first build step (col. 5, ll. 18-45, the build management system 102 produces target output 104 as a function of user parameters specified by a user or retrieved from another external system via a user interface 106. Target output 104 includes one or more artifacts, including, but not limited to object code resulting from transformation of the source code, executable code, build process documentation, and libraries. Once target output 104 is generated, the build management system 102 is able to utilize the target output 104 for multiple purposes. … based upon available system configuration to generate artifacts, test or deploy target output 104. In some instances, the user interface 104 allows the system 100 to interface with an external system that provides overall coordination of the development effort such as a software planning tool used to establish specific build parameters based on specified triggers or events that occur during the development process; see also col. 1, lines 23-25); 
performing, by a second computing device, a lookup (“database”) in the build context, the build context comprising a parent build context hierarchically arranged in relation to a child build context, the child build context comprising the second plurality of objects output by the first build step (col. 6, ll. 24-38, FIG. 3, a continuous integration build 302 applies one additional process, such as running of an abbreviated test suite, in this case the continuous integration tests or CI tests 312. The system 100 first queues the pure build 200 and then upon obtaining the resulting output files or artifacts, applies the CI tests 312 to these artifacts. In a similar manner, a nightly build 304 applies a different additional process, … the secondary process is always tied to the transformation from source code to artifacts that happens during the creation of the pure build 200, running an additional secondary process in the traditional approach to build management requires an additional pure build 200 process to be completed prior to performing the secondary process, such as the release 316 or the nightly tests 314. Further, at col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. The service component 512 uses the StepConfig 1024 objects to produce the corresponding Step 1102 objects and in that way act … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially); 
enabling the second build step to access the generated build context based at least in part on the lookup (col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially. Examiner Note: Build management system agents enable resource intensive tasks to be offloaded from the central build management system 102 server, see col. 17, ll. 25-27; col. 28, lines 5-32; see also col. 1, lines 23-25); 
isolating the child build context from other processes executed by the computing device (col. 9, ll. 30-40, FIG. 6, an exemplary diagram of a living build 614 originating process definition 600 is illustrated. The originating process definition is a particular type of process definition. An originating process definition is run on every living build 614 as the first process on that build by the service component 512 of the living build component 502. Only a single originating process definition is executed on a given living build 614. Following the execution of an originating process definition during a build, any number of non-originating process definitions can then be subsequently executed on the living build 614.  Further, see col. 10, ll. 27-39); 

Zawadzki does not disclose obtaining, by a first computing device of a plurality of computing devices and from a pipeline executor, the build pipeline having a plurality of build steps including at least a first build step and a second build step executing, by the first computing device, the first build step of the build pipeline transmitting, by the first computing device and to a context store, the generated build context  executing, by the second computing device of the plurality of computing devices.


However, Blahaerath discloses obtaining, by a first computing device of a plurality of computing devices and from a pipeline executor (par. 0012, the VBT system may allow an administrator to specify a configuration for a build and test environment using a configuration file. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way), the build pipeline having a plurality of build steps including at least a first build step and a second build step (par. 0033, The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208. Further, see pars. 0012, 0025 0027-0028, 0032-0033, 0044. Examiner Note: A BRI of claim the limitation of build process exist plurality of builds. Versioned Build and Test system (VBT) system allow an administrator to specify a configuration for a build and test environment using a central repository, central source code repository which is previously stored / save. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way. Thus, user can build first build, instantiate second and n number of build. The system may include one or more instances of the build system based on the configuration, see abstract and par. 0012); 
executing, by the first computing device, the first build step of the build pipeline (pars. 0025, 0032-0033, 0044, previous build servers required manual configurations to be entered and manually saving of changes. A single entity stored the information associated with the project. Access was required to this single point in order to receive and execute build jobs. This could be problematic with numerous users attempting to access the system, and required a substantial);
transmitting, by the first computing device and to a context store, the generated build context (par. 0032-0034 & 0044, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. Further, see par. 0025-0027, 0036, claims 15, 23 and abstract); 
executing, by the second computing device of the plurality of computing devices (par. 0012, the VBT system may allow an administrator to specify a configuration for a build and test environment using a configuration file. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way), the second build step of the build pipeline based at least in part on the generated build context (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024, 0029 and claims 1, 15); and  
outputting, by the second computing device, a result of the second build step (par. 0032-0034, 0044, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. Examiner Note: Blahaerath does not disclose that a build job is a build step. However, it is well-known to one of ordinary skill in the art at the time of filing the application that a job is a step that share a context between build steps as a build step is a well-known subset of a build job).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the method obtaining, by a first computing device of a plurality of computing devices and from a pipeline executor, the build pipeline having a plurality of build steps including at least a first build step and a second build step executing, by the first computing device, the first build step of the build pipeline transmitting, by the first computing device and to a context store, the generated build context  executing, by the second computing device of the plurality of computing devices, as disclosed by Blahaerath, for the purpose to build and test environment for developing and testing code of the software product at different locations. (see abstract of Blahaerath).

As to claim 2, Zawadzki discloses a method wherein executing the first build step is based at least in part on the parent build context of the build context, the parent build context obtained by the computing device, and containing at least a first object of the first plurality of objects (col. 25, ll. 11-22, the mapping component 2006 is used in conjunction with the optimization component 2004 to reduce storage requirements. In one embodiment, the hierarchical namespaces of the various spaces are modeled as trees. Once the mappings between the trees of two spaces 2002 are determined using the mapping component 2006, standard tree and file differencing techniques are applied to optimize the storage requirements for the artifacts. For example, there is no need to store contents of any node in the second space (S2) 2002 whose corresponding node in the first proceeding space (S1) 2002 includes identical contents or artifacts. This optimization in some instances is applied at a coarser grain than single nodes, thus entire branches of the hierarchical tree are removed by the operation of the optimization component 2004. When a node or branch of the tree for space (S2) 2002 is optimized; further see col. 28, lines 5-32; see also col. 1, lines 23-25).  

As to claim 3, Zawadzki discloses the method wherein the first object of the first plurality of objects is received as an input by the computing device via a user interface (col. 5, ll. 18-45, the build management system 102 produces target output 104 as a function of user parameters specified by a user or retrieved from another external system via a user interface 106. Target output 104 includes one or more artifacts, including, but not limited to object code resulting from transformation of the source code, executable code, build process documentation, and libraries. Once target output 104 is generated, the build management system 102 is able to utilize the target output 104 for multiple purposes. … based upon available system configuration to generate artifacts, test or deploy target output 104. In some instances, the user interface 104 allows the system 100 to interface with an external system that provides overall coordination of the development effort such as a software planning tool used to establish specific build parameters based on specified triggers or events that occur during the development process; further see col. 28, lines 5-32; see also col. 1, lines 23-25).

As to claim 6, Zawadzki discloses a method wherein further comprising generating, based at least in part on the second build step, the child build context containing the second plurality of objects (col. 24, ll. 58 – col. 25 of ll. 10, mappings between nodes or artifacts of different spaces 2002 is enhanced by mapping rules maintained in a mapping component 2006. The mapping component 2006 maintains a set of rules that covers scenarios where the name of a file or artifact changes from build to build in a defined or predictable manner. In many instances, the operation of the build management system 102 and/or the source code management system causes build artifacts to include either a build number or identifier in the artifact name. For example, build 1 may contain an artifact named A-1.ext while build 2 may contain an artifact named A-2.ext. In this example, to effectively optimize artifact storage, the mapping rules establish a mapping between A-1.ext and A-2.ext. For example, this is accomplished by a mapping rule such as: A-*.ext=&gt;A-*.ext. The mapping rule defines the relationship between the pattern for the name of an artifact in a first space 2002 and the pattern for the corresponding artifact in a second space 2002, where the first space 2002 corresponds to a first instance of a living build 612 while the second space 2002 corresponds to a second instance of a living build 612; ; further see col. 28, lines 5-32; see also col. 1, lines 23-25).  

As to claim 7, Zawadzki discloses a method wherein the second plurality of objects includes at least a copy of a first object of the first plurality of objects (col. 25, ll. 10-21, the mapping component 2006 is used in conjunction with the optimization component 2004 to reduce storage requirements. In one embodiment, the hierarchical namespaces of the various spaces are modeled as trees. Once the mappings between the trees of two spaces 2002 are determined using the mapping component 2006, standard tree and file differencing techniques are applied to optimize the storage requirements for the artifacts. For example, there is no need to store contents of any node in the second space (S2) 2002 whose corresponding node in the first proceeding space (S1) 2002 includes identical contents or artifacts; further see col. 28, lines 5-32; see also col. 1, lines 23-25).  

As to claim 8, Zawadzki discloses a method wherein the second plurality of objects in the child build context contains at least one of: 
a new object output by the second build step (col. 8, ll. 29-45, The living build approach is the paradigm for builds that is used in embodiments of the build management system 102. Without the living build methodology, if a developer wanted to apply a new additional process, the developer must configure a new build type and then execute the new build type to create a new build. The new build would first recreate its own artifacts before applying the new additional process to those artifacts. With the living build approach, if a developer wants to apply a new process, all that is necessary is to define the new process, and apply it to any existing living build. There is no need to execute new builds. The traditional view of builds is a static and discrete, where each build has a definite start and end point. In stark contrast, the living build model is dynamic, with each living build beginning with a transformation of the project sources into one or more artifacts, with no limit to the additional or secondary processes that can be applied to a living build; further see col. 28, lines 5-32; see also col. 1, lines 23-25).

As to claim 9, Zawadzki discloses a method further comprising: 
receiving, by a second computing device, the child build context (col. 6, ll. 24-38, FIG. 3, a continuous integration build 302 applies one additional process, such as running of an abbreviated test suite, in this case the continuous integration tests or CI tests 312. The system 100 first queues the pure build 200 and then upon obtaining the resulting output files or artifacts, applies the CI tests 312 to these artifacts. In a similar manner, a nightly build 304 applies a different additional process, … the secondary process is always tied to the transformation from source code to artifacts that happens during the creation of the pure build 200, running an additional secondary process in the traditional approach to build management requires an additional pure build 200 process to be completed prior to performing the secondary process, such as the release 316 or the nightly tests 314. Further, at col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. The service component 512 uses the StepConfig 1024 objects to produce the corresponding Step 1102 objects and in that way act … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially; further see col. 28, lines 5-32; see also col. 1, lines 23-25); and 
executing, by the second computing device, a third build job of the build pipeline based at least in part on the received child build context (col. 6, ll. 24-38, FIG. 3, a continuous integration build 302 applies one additional process, such as running of an abbreviated test suite, in this case the continuous integration tests or CI tests 312. The system 100 first queues the pure build 200 and then upon obtaining the resulting output files or artifacts, applies the CI tests 312 to these artifacts. In a similar manner, a nightly build 304 applies a different additional process, … the secondary process is always tied to the transformation from source code to artifacts that happens during the creation of the pure build 200, running an additional secondary process in the traditional approach to build management requires an additional pure build 200 process to be completed prior to performing the secondary process, such as the release 316 or the nightly tests 314. Further, at col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. The service component 512 uses the StepConfig 1024 objects to produce the corresponding Step 1102 objects and in that way act … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially; ; further see col. 28, lines 5-32; see also col. 1, lines 23-25).

As to claim 10, Blahaerath discloses a method further comprising executing a second instance of the first build job of the build pipeline, wherein the generated build context accessible to the second build job is further isolated from the second instance of the first build job (At par. 0037-0039, An instance may switch between functioning as a development environment and a production environment. The system may cause an instance to default to a type of environment if an indication of the type is not received. For example, when an instance is initiated … branching may be used in order to isolate the changes needed by one build target from all other build targets, thereby eliminating side-effects that would be unknowingly applied to other build targets).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include method further comprising executing a second instance of the first build job of the build pipeline, wherein the generated build context accessible to the second build job is further isolated from the second instance of the first build job, as disclosed by Blahaerath, for the purpose to build and test environment for developing and testing code of the software product at different locations. (see abstract of Blahaerath).

As to claim 11, Zawadzki discloses a system, comprising:
at least one memory configured to store computer-executable instructions (col. 17, ll. 44-50, each agent is associated to a central server of the build management system 102. During installation, the user provides the location of the central server for which the Agent 1310 will be working. It is the Agent 1310 that contacts the server whenever the Agent 1310 process is started. Although an agent stores details about the central server and contacts, it does not mean that the central server will start sending work to that agent. In order to redistribute the workflow, it is necessary for the administrator of the central server to configure the servers to the server to use an agent. ); and 
 generating, by the first computing device and based at least in part on the first build step, a build context containing at least a first plurality of objects and a second plurality of objects output by the first build step (col. 5, ll. 18-45, the build management system 102 produces target output 104 as a function of user parameters specified by a user or retrieved from another external system via a user interface 106. Target output 104 includes one or more artifacts, including, but not limited to object code resulting from transformation of the source code, executable code, build process documentation, and libraries. Once target output 104 is generated, the build management system 102 is able to utilize the target output 104 for multiple purposes. … based upon available system configuration to generate artifacts, test or deploy target output 104. In some instances, the user interface 104 allows the system 100 to interface with an external system that provides overall coordination of the development effort such as a software planning tool used to establish specific build parameters based on specified triggers or events that occur during the development process; further see col. 28, lines 5-32; see also col. 1, lines 23-25);
performing, by a second computing device, a lookup in the build context, the build context comprising a parent build context hierarchically arranged in relation to a child build context, the child build context comprising the second plurality of objects (col. 6, ll. 24-38, FIG. 3, a continuous integration build 302 applies one additional process, such as running of an abbreviated test suite, in this case the continuous integration tests or CI tests 312. The system 100 first queues the pure build 200 and then upon obtaining the resulting output files or artifacts, applies the CI tests 312 to these artifacts. In a similar manner, a nightly build 304 applies a different additional process, … the secondary process is always tied to the transformation from source code to artifacts that happens during the creation of the pure build 200, running an additional secondary process in the traditional approach to build management requires an additional pure build 200 process to be completed prior to performing the secondary process, such as the release 316 or the nightly tests 314. Further, at col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. The service component 512 uses the StepConfig 1024 objects to produce the corresponding Step 1102 objects and in that way act … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially; further see col. 28, lines 5-32; see also col. 1, lines 23-25); 
enabling the second build step to access the generated build context based at least in part on the lookup (col. 15, ll. 36-63, FIG. 11, an exemplary block diagram of the step configuration process is illustrated. In the embodiment depicted, there are many different subclasses of StepConfig 1024. Each subclass of StepConfig 1024 is used to specify the configuration of the corresponding step. The StepConfig 1024 classes are used at configuration time and are persisted to secondary storage such as a database. The Step 1102 classes are used at run-time. … The Step 1102 objects are used to Command 1104 objects because Command 1104 objects provide a unit of reuse that are composed to provide varying functionality and are adapted for serialization to produce complicated agent behavior beyond the scope of a singular Command 1104. This serialization and construction of complicated agent behavior Commands 1104 is why the Step 1102 layer exists--namely because some steps require the execution of multiple Command 1104 objects serially. Examiner Note: Build management system agents enable resource intensive tasks to be offloaded from the central build management system 102 server, see col. 17, ll. 25-27; further see col. 28, lines 5-32; see also col. 1, lines 23-25);
isolating the child build context from other processes executed by the computing device (col. 9, ll. 30-40, FIG. 6, an exemplary diagram of a living build 614 originating process definition 600 is illustrated. The originating process definition is a particular type of process definition. An originating process definition is run on every living build 614 as the first process on that build by the service component 512 of the living build component 502. Only a single originating process definition is executed on a given living build 614. Following the execution of an originating process definition during a build, any number of non-originating process definitions can then be subsequently executed on the living build 614.  Further, see col. 10, ll. 27-39);

Zawadzki does not disclose obtaining, by a first computing device of a plurality of computing devices and from a pipeline executor, the build pipeline having a plurality of build steps including at least a first build step and a second build step executing, by the first computing device, the first build step of the build pipeline transmitting, by the first computing device and to a context store, the generated build context  executing, by the second computing device of the plurality of computing devices.

Blahaerath discloses a plurality of computing devices configured to access the at least one memory and execute the computer-executable instructions to execute a build pipeline by at least (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. The central repository 210 may comprise multiple versions of the configuration file so that any of multiple previous versions may be accessed and built virtually): 
obtaining, by a first computing device of the plurality of computing devices and from a pipeline executor (par. 0012, the VBT system may allow an administrator to specify a configuration for a build and test environment using a configuration file. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way), the build pipeline having a plurality of build steps including at least a first build step and a second build step (par. 0033, The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208. Further, see pars. 0012, 0025 0027-0028, 0032-0033, 0044. Examiner Note: A BRI of claim the limitation of build process exist plurality of builds. Versioned Build and Test system (VBT) system allow an administrator to specify a configuration for a build and test environment using a central repository, central source code repository which is previously stored / save. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way. Thus user can build first build , instantiate second and n number of build. The system may include one or more instances of the build system based on the configuration, see abstract and par. 0012); 

executing, by the first computing device of the plurality of computing devices, the first build step of the build pipeline (pars. 0025, 0032-0033, 0044, previous build servers required manual configurations to be entered and manually saving of changes. A single entity stored the information associated with the project. Access was required to this single point in order to receive and execute build jobs. This could be problematic with numerous users attempting to access the system, and required a substantial); 
executing, by a second computing device of the plurality of computing devices (par. 0012, the VBT system may allow an administrator to specify a configuration for a build and test environment using a configuration file. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way), the second build step of the build pipeline based at least in part on the generated build context (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024, 0029 and claims 1, 15); and 
outputting, by the second computing device, a result of the second build step (par. 0032-0034, 0044, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. Examiner Note: Blahaerath does not disclose that a build job is a build step. However, it is well-known to one of ordinary skill in the art at the time of filing the application that a job is a step that share a context between build steps as a build step is a well-known subset of a build job).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the method obtaining, by a first computing device of a plurality of computing devices and from a pipeline executor, the build pipeline having a plurality of build steps including at least a first build step and a second build step executing, by the first computing device, the first build step of the build pipeline transmitting, by the first computing device and to a context store, the generated build context  executing, by the second computing device of the plurality of computing devices, as disclosed by Blahaerath, for the purpose to build and test environment for developing and testing code of the software product at different locations. (see abstract of Blahaerath).

As to claim 12, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to execute a parallel copy of the first build job (pars. 0037-0038, An instance may switch between functioning as a development environment and a production environment. The system may cause an instance to default to a type of environment if an indication of the type is not received. For example, when an instance is initiated, the system may default to instantiating a development environment, unless a production environment is specified. In some embodiments, the VBT system allows development teams working in parallel to obtain consistent build/testing results. Examiner note: Examiner note: The build jobs of multiple developers of a development team start from the same initial build [i.e. first build]. Further, next build [i.e. third device] containing first object [i.e. from first build], see pars. 0028-0030).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the system wherein a third computing device of the plurality of computing devices is configured to execute a parallel copy of the first build job, as disclosed by Blahaerath, for the purpose to reproduce any of a number of previous versions at a future point in time, so that components that were built in the previous version can be accurately built again in exactly the same way. (see paragraph 0014 of Blahaerath).

As to claim 13, Blahaerath discloses the system further comprising: 
a context store configured to store a respective copy of a respective build context generated during execution of a respective build step of the build pipeline (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. The central repository 210 may comprise multiple versions of the configuration file so that any of multiple previous versions may be accessed and built virtually), wherein the pipeline executor is configured to manage the build pipeline on the plurality of computing devices (par.0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. The central repository 210 may comprise multiple versions of the configuration file so that any of multiple previous versions may be accessed and built virtually. Further, see abstract, and pars. 0012, 0027-0030, 0048 and claims 1-4).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include a context store configured to store a respective copy of a respective build context generated during execution of a respective build step of the build pipeline, wherein the pipeline executor is configured to manage the build pipeline on the plurality of computing devices, as disclosed by Blahaerath, for the purpose to track tools that were required by the build system at particular points in time.. (see paragraph 0010 of Blahaerath).

As to claim 14, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to load the respective build context from the context store and execute a subsequent build job of the build pipeline (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. As the configuration file at the central repository stores the source code for instantiating a VBT, including its virtual machines, any VBT version instances can be reconstructed automatically when desired. By destroying a previous instance and beginning afresh, it is clear to users when a build job has been executed and finished. Additionally, unintended artifacts will not remain in the instance that might cause problems with later build jobs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the system wherein a third computing device of the plurality of computing devices is configured to load the respective build context from the context store and execute a subsequent build job of the build pipeline, as disclosed by Blahaerath, for the purpose of  build manager could instruct the build slaves to build a job, receive the built job, and report built software. (see paragraph 0028 of Blahaerath).

As to claim 15, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to execute a third build job of the build pipeline in parallel with the second computing device executing the second build job. (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Further at par. 0038, In some embodiments, the VBT system allows development teams working in parallel to obtain consistent build/testing results. Examine Note: Blahaerath discloses the centralized distributed system can execute plurality of build can run / build plurality computing device by encapsulating a safe copy of the build and test environment, other remote users may work on projects without requiring continued access to the environment maintained within the building, see par. 0050).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the system wherein a third computing device of the plurality of computing devices is configured to execute a third build job of the build pipeline in parallel with the second computing device executing the second build job, as disclosed by Blahaerath, for the purpose to allows development teams working in parallel to obtain consistent build/testing results. (see paragraph 0038 of Blahaerath).

As to claim 16, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, Zawadzki disclose the computer-readable medium wherein the first plurality of objects include a file object ((col. 25, ll. 10-21, the mapping component 2006 is used in conjunction with the optimization component 2004 to reduce storage requirements. In one embodiment, the hierarchical namespaces of the various spaces are modeled as trees. Once the mappings between the trees of two spaces 2002 are determined using the mapping component 2006, standard tree and file differencing techniques are applied to optimize the storage requirements for the artifacts. For example, there is no need to store contents of any node in the second space (S2) 2002 whose corresponding node in the first proceeding space (S1) 2002 includes identical contents or artifacts; further see col. 28, lines 5-32; see also col. 1, lines 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Zawadzki et al. (8,037,453 B1) in view of Blahaerath et al (US 2015/0331689 A1) and further in view of Watters et al. (US 2013/0174124 A1).

As to claim 4, Zawadzki and Blahaerath does not explicitly disclose the method wherein the first object of the first plurality of objects is generated based at least in part on a trigger event.

However, Watters discloses the method wherein the first object of the first plurality of objects is generated based at least in part on a trigger event (par. 0079, At step 515, the continuous integration server is triggered to build the cloud appliance. The build can be triggered manually by an operator. The build can be triggered according to a schedule, for example, once per day. The build can be triggered by a commit or combination of commits by developers. The build may be triggered by any combination of the above methods. When the continuous integration server has been triggered the method proceeds to step 520).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the method wherein the first object of the first plurality of objects is generated based at least in part on a trigger event, as disclosed by Watters, for the purpose to follow a similar pattern to software releases. (see paragraph 0045 of Watters).

As to claim 5, Watters disclose the method of claim wherein the trigger event comprises a version commit event (par. 0097, at step 615, the build manager identifies the source code version number for the build from the source code management repository. As discussed above, the code version number for the source code is maintained by the source code management repository server based on commits by developers. Each commit causes the source code management repository server to generate a new version number, and to store the source code under that version number. In some embodiments, the build manager may also identify version numbers for items in the build from third-party repositories and open source software repositories. When the version numbers have been identified, the method proceeds to step 620).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include the method wherein the trigger event comprises a version commit event, as disclosed by Watters, for the purpose to manage and compiles source files to form artifacts and stores the artifacts in the build repository under the artifact version number (see paragraph 99 of Watters).

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Zawadzki et al. (8,037,453 B1) in view of Blahaerath et al (US 2015/0331689 A1) and in view of Avisror et al. (US 2019/0294528 A1).

As to claim 18, Zawadzki and Blahaerath does not explicitly disclose the computer-readable medium wherein the second build job is a terminal job.

However, Avisror disclose the computer-readable medium wherein the second build job is a terminal job (par. 0023, some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically removing [i.e. terminal job] test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software; see also par. 0062-0063 and 0074).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include second build step is a terminal step, as disclosed by Avisror, for the purpose to utilize different test asset elements / context / content (see paragraph 0053 of Avisror).

As to claim 19, Avisror discloses the computer-readable medium wherein the terminal job does not generate a build context (par. 0023, some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically removing [i.e. terminal job] test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software; see also par. 0062-0063 and 0074).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include second build step is a terminal step, as disclosed by Avisror, for the purpose to utilize different test asset elements / context / content (see paragraph 0053 of Avisror).

As to claim 21, Avisror disclose the method further comprising (Avisror teaches the computing environment implemented using a plurality of computing devices and processors, such as server pools including multiple server computers, see pars. 0033-0035, Fig. 1A): Page 6 of 12Appl. No. 16/557,651Attorney Docket No.: 088325-1103811 Amdt. dated March 18, 2022 Response to Final Office Action of February 2, 2022 
receiving, by the second computing device, a merged child build context comprising the first child build context and a second build context (par. 0053, different build combinations may utilize different test asset elements 360 and/or test case/suite elements 387. This may correspond to functionality in one build combination that requires additional and/or different test asset elements 360 and/or test case/suite elements 387 than another build combination. For example, one build combination (for Application A [i.e. first child context]) may require a server having a database, while another build combination (for Application B [i.e. second build context]) may require a server having, instead or additionally, a web server. Similarly, different versions of a same build combination [i.e. merge] (e.g., as represented by build elements 302a, 302a', 302a'') may utilize different test asset elements 360 and/or test case/suite elements 387, as functionality is added or removed from the build combination in different versions. Further, see pars. 0027, 0058, 0061 and 0072. Examiner Note: computing environment implemented using a plurality of computing devices, thus second computing system is one of the plurality computing device / system. Computing environment receive, transmit, process, modify and merge build context); and
executing, by the second computing device, a third build step of the build pipeline based at least in part on the received merged child build context (par. 0064, automated testing of the retrieved build combination 402 is executed based on the associated subset(s) of test cases in response to the automated deployment of the build combination to the test environment at block 860. For example, after deployment is completed and the application server 415 in the test environment is set-up, a testing cycle or operation may be initiated by a test automation system (e.g., system 125). Tests may be executed based on the deployment plan 440 and based on the changes/modifications represented by the software artifacts of the deployed build combination 402).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Zawadzki to include second build step is a terminal step, as disclosed by Avisror, for the purpose of altering the test cycle from the build combination currently under test. (see paragraph 0074 of Avisror).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is 571-270-1341. The examiner can normally be reached on Mon-Fri 9:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199